324 F.2d 499
Thomas J. CRIDER, Appellant,v.ZURICH INSURANCE COMPANY, Appellee.
No. 20633.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1963.

Max Pope, J. Terry Huffstutler, Birmingham, Ala., for appellant.
Foster Etheredge, Birmingham, Ala., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, district judge.
PER CURIAM.


1
The decision of the question presented on this appeal is controlled by Green v. J. A. Jones Const.  Co., 5th Cir. 1947, 161 F.2d 359.  The judgment of the district court is


2
Affirmed.